Title: To John Adams from Pseudonym: "Verax", 4 October 1800
From: Pseudonym: “Verax”
To: Adams, John


				
					
					Baltimore Thursday Evening 4th: October & near 6. o Clock
				
				Wth: pain Sir, I transmitt the Inclosure, & my certain, & Fix’d opinion, That The Jacobin Town of Baltimore will do Honor to its Creed, be perfectly Consistent, & Return Genl. Sam: Smith, to Congress, this Night—By a Majority of Some Hundred votes—!!! To morrow you may hear further from me—But at present, I have not more to add, than That His Triumphall Car is Already Gone up to The Husting, & The Mall, our present Govenors, (HUZZA FOR EQUALITY) have Just Given Orders to Illuminate the City!!! I have not vanity to even wish to be suppos’d to Think Wth. The Great Lord Mansfield—But I will say; I will not Illuminate!& Apostrophasing His Elegant Language—& His Spirit I will Say—Fiat Justitiæ, Erumient Cælum!& If Illuminating My House Contrary to my Principles, would Save It, I would despise the Subterfuge.& yet this is Liberty!!!—“Withhold from Laughing”—& as my Communications may now End, I need not now Say more, Than that I am In every Instance, Since your accession, / Your warm Friend— / Firm Supporter & Admirer—
				
					Verax
				
				
			